Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
This is a non-final rejection. Claims 1-2, 4-7, 10-11, and 13-16 are presented for examination. 

Status of Claims 
Applicant’s amendment date 04/28/2021, amending claims 1, 4-7, and 10.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2018 has been entered.
 
Response to Amendment
The 101 rejection is re-applied. The Applicant removed the features that integrated the application into a practical application (i.e., machine learning iterative part from the claims. (see final rejection dated 03/04/2021 pages 13-14 and see Examiner interview summary dated 04/08/2021)
The 103 rejection is re-applied. The Applicant’s removed the allowable features from the claims (see final rejection dated 03/04/2021 pages 13-14 and see Examiner interview summary dated 04/08/2021). 
The previously pending 112f interpretation, will be withdrawn. 
The previously pending rejection under 35 USC 112a, will be withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)). 

Independent Claims 1, 10, and 18, the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations: monitor an information asset to detect an error in the functioning thereof and generate an incident report based on the detected error,  a support resource for thereof, maintain a status of the incident report,  repair the information asset with the detected change the status of the incident report from an open status to an acknowledge status when the repair is initiated, verify repair of the information asset with the detected error reported in the incident report, Appl. No. 16/436,524Attorney Docket No. P57970 change the status of the incident report to a resolved status when repair of the information asset with the detected error in the incident report has been successful, reassign the incident report to the support resource when the status of the incident report does not reach the resolved status, receive application data, receive data, and determine and assign priority to the detected error based on the application data and information asset data; wherein the is based on the detected error and the assigned priority.
Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1, and 10 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.  If the claim covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion), then it falls within the “mental process” grouping of abstract idea. Accordingly, the claims recite an abstract idea. 

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “intelligent incident management”, “system”, “processor”, and “user interface”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the 

As a result, examiner asserts that claims 2, 4-7, 11, and 13-16 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the 
Claims 1, and 10 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, and 10 includes various elements that are not directed to the abstract idea. These elements include “intelligent incident management”, “system”, “processor”, and “user interface”. Examiner asserts that “intelligent incident management”, “system”, “processor”, and “user interface” are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. All of these additional elements are significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 

In addition, ¶[0016] of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice 

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 

Claims 2, 4-7, 11, and 13-16 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, and 10.

The dependent claims further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 

Further, Examiner notes that the addition limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 10-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dataa Ray et al. US 2014/0380488 (hereinafter Datta Ray) in view Grace et al. US 2010/0274616 (hereinafter Grace) in view of Andrian et al. US 2014/0278646 (hereinafter Andrian).
Regarding Claim 1: 
(Currently Amended) A system for intelligent incident and change management, the system comprising: 
a processor configured to monitor an information asset to detect an error in the functioning thereof and generate an incident report based on the detected error,  (Datta Ray [0173], “to control business functions security, efficiency, and effectiveness, the control measure may require modifications, additions, or parameter recalibration of a plurality of business process rules comprising any of physical, operational, security, and regulatory processes (1101. The synthese engine can coordinate with rule and learning engines using various machine learning techniques (1104) to bring that about”.)
transmit the incident report to a support resource for display on a user interface thereof, maintain a status of the incident report,  (Datta Ray [0169], “for example, graphical displays to show quantitative, geographical and temporal information at a glance, highlight MCE that need extra attention, to archive logs sorted and classified according to various specified criteria, provide summaries as needed to support the generation of various compliance reports, history of significant security events along with their actual and potential adverse impacts on business processes, and corresponding remedial actions to help minimize probability or impact of similar future events, and method of recovering or maintain business continuity”. EN: Figure 14 element 1407, reporting. Also, see [0080])
repair the information asset with the detected error, (Datta Ray [0079], “computer applications, along with state information about the devices and infrastructure controlled by them, and monitored. Relevant situational awareness information, … are analyzed and correlated with business processes for automated security and business risk analysis …. Business control blueprint, process, rule, or real time or longer interval control postures be warranted, a control synthesis process is used to implement the needed changes”.)
receive application data, (Datta Ray [0081], “adding or modifying business process rules and/or their parameter settings to control business functions security, efficiency, and effectiveness are other control measures that the synthesis engine can coordinate with rule and learning engines by using various machine learning techniques”.)
receive information asset data, and (Datta Ray [0136-0152], “each step consists of defining the domain knowledge (701) as functional relationships (705,706) between two successive lists (702, 703, 704) of related business components/attributes/elements in a list of many such lists. For example, the following lists may be considered in order: business functions (702) this list can be based on enterprise revenue or cost organization and/or individual job description …. Assets deployed (703): these are the business assets that enable the owners of business functions to deliver the above defined services. A service may require more than one asset and a single asset may support several services”.)  
determine and assign priority to the detected error based on the application data (Datta Ray [0078], “a threat and vulnerability analysis module that is a computational engine which performs a formal computational algorithm to derive a ranked list of threats correlated to prioritized business functions … learning (e.g., machine learning) and rules engine”. Datta Ray [0079], “security threat prioritization method within the security and business risk analysis stage significantly reduces the priorities of irrelevant and inconsequential situational inputs, thus improving the scalability of the analysis process and enhancing the quality and usefulness of the result thereof. Information exchanges among computer applications, along with state information about the devices and infrastructure controlled by them, are monitored”. Datta Ray [0017], The synthese engine can coordinate with rule and learning engines using various machine learning techniques (1104) to bring that about)  and information asset data; (Datta Ray [0078] & [0178], “use Cases 9 examines an Asset Management risk profile and is described by Table 15 through Table 21. These use cases relate to an embodiment of a systematic computational approach to assigning rank order to essential business functions with respect to specific threats. This is a specific embodiment of the risk analysis engine (607) shown in FIG. 6. …. Correlating business function and/or asset result set to vulnerabilities, computing the asset to vulnerabilities result set, and then correlating the this to threats and computing vulnerability to threat result set … provides a prioritized funneling to help reduce the scope of expected big-data and allows situational awareness with domain specific knowledge”).
wherein the generated incident report is based on the detected error and the assigned priority.   (Datta Ray [0169], “for example, graphical displays to show quantitative, geographical and temporal information at a glance, highlight MCE that need extra attention, to archive logs sorted and classified according to various specified criteria, provide summaries as needed to support the generation of various compliance reports, history of significant security events along with their actual and potential adverse impacts on business processes, and corresponding remedial actions to help minimize probability or impact of similar future events, and method of recovering or maintain business continuity”. EN: Figure 14 element 1407, reporting) but, specially fails to disclose change the status of the incident report from an open status to an acknowledge status when the repair is initiated, verify repair of the information asset with the detected error reported in the incident report, Appl. No. 16/436,524Attorney Docket No. P57970change the status of the incident report to a resolved status when repair of the information asset with the detected error in the incident report has been successful, reassign the incident 
However, Grace teaches the following limitations: 
change the status of the incident report from an open status to an acknowledge status when the repair is initiated, verify repair of the information asset with the detected error reported in the incident report, Appl. No. 16/436,524Attorney Docket No. P57970change the status of the incident report to a resolved status when repair of the information asset with the detected error in the incident report has been successful, (Grace [0102], “the incident status section 540 lists the incident ticket number 541, the status 542 … for each incident. This dashboard allows the user 104 to examine each unresolved incident in the system and check the status of each incident. In fig. 6, a user 104 can view the incident by month, week, and day, as well as change the number of incident viewed at one time on the page”. Grace [0214], “the master ticket number 814 (the number of the first error report for identifying the production incident when it is first identified), the client impact 815, and the status 809 of the ticket. Furthermore, as users 104 populate the incident ticket they may select various buttons to time stamp the incident ticket when it is received by them or when it reaches certain milestones in the process by selecting the start time 813, L2 awareness 816, MOD engaged 817, restored 818, and finished 819 buttons”.) 

Data Ray in view of Grace teaches the claimed invention but specifically fails to disclose,  reassign the incident report to the support resource when the status of the incident report does not reach the resolved status, 
However, Adrian teaches the following limitation:
reassign the incident report to the support resource when the status of the incident report does not reach the resolved status, (see Adrian [0090], “user reassignment (to a ticket) may be initiated by a manger. For example, a manager of a group may initiate user reassignment based on receiving a message indicating a match exception ….. the system may alert the manager to a potential beaching situation (e.g., an assignment that is a condition that does not meet organizational goals). For example, the manager may be alerted to one or more active tickets with expired estimated start dates as described above”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Data Ray to include the feature of reassign the incident report to a support resource, as taught by Adrian, in 

Regarding Claim 2: 
(Original) The system of claim 1, wherein application data comprises risk data.  (Data Ray [0081], [0126]-[0128], “applications running on operating system A suffer from SQL injection or buffer overflow weakness; or SCADA Server B is likely to crash when clear text communication is encrypted and monitored data is sent every 100 mSec …. Categories of data, e.g., functional, structural, and vulnerability”. Datta Ray [0131]-[0133], “business risk analysis engine …. Statistical distribution of loss impact, categories, real numbers, suggested further analysis, and the like”.) )  
Regarding Claim 3: 
Regarding Claim 4: 
(Currently Amended) The system of claim 1, wherein the processor is further configured to receive legal and compliance data.  (Datta Ray [0035]-[0043], “to identify and synthesize appropriate security and control postures automatically … such continuous and multiply correlated information consists of data from various sources including, but not limited to: real-time operating conditions, as well as physical, operational, legal, and regulatory constraints of the enterprise business and operational processes; real-time operating conditions, as well as physical, operational, legal, and regulatory constraints of the enterprise IT infrastructure”. Datta Ray [0131], “the security and business risk analysis engine (607) uses its inputs comprising of the relevant situational awareness and domain awareness (e.g., using various machine learning techniques [008])”.)
Regarding Claim 5: 
(Currently Amended) The system of claim 4, wherein the processor is further configured to receive business operations data.   (Datta Ray [0035]-[0043], “to identify and synthesize appropriate security and control postures automatically … such continuous and multiply correlated information consists of data from various sources including, but not limited to: real-time operating conditions, as well as physical, operational, legal, and regulatory constraints of the enterprise business and operational processes; real-time operating conditions, as well as physical, operational, legal, and regulatory constraints of the enterprise IT infrastructure”. Datta Ray [0110], “including all business domains of the enterprise, and information system state. Datta Ray [0131], “the security and business risk analysis engine (607) uses its inputs comprising of the relevant situational awareness and domain awareness (e.g., using various machine learning techniques [008])”. Datta Ray [0136]-[0138], “related business components/attributes/elements”)
Regarding Claim 6: 
(Currently Amended) The system of claim 5, wherein the processor is further configured to determine and assign priority to the error based on the application data, (Datta Ray [0078], “Prioritized business functions”. Datta Ray [0079], “a formal business and security threat prioritization method within the security and business risk analysis stage significantly reduces the priorities of irrelevant and inconsequential situational inputs, thus improving the scalability of the analysis process and enhancing the quality and usefulness of the result thereof”.)  information asset data, (Datta Ray [0078] & [0178], “use Cases 9 examines an Asset Management risk profile and is described by Table 15 through Table 21. These use cases relate to an embodiment of a systematic computational approach to assigning rank order to essential business functions with respect to specific threats. This is a specific embodiment of the risk analysis engine (607) shown in FIG. 6. …. Correlating business function and/or asset result set to vulnerabilities, computing the asset to vulnerabilities result set, and then correlating the this to threats and computing vulnerability to threat result set … provides a prioritized funneling to help reduce the scope of expected big-data and allows situational awareness with domain specific knowledge”). legal and compliance data, (Datta Ray [0035]-[0043], “to identify and synthesize appropriate security and control postures automatically … such continuous and multiply correlated information consists of data from various sources including, but not limited to: real-time operating conditions, as well as physical, operational, legal, and regulatory constraints of the enterprise business and operational processes; real-time operating conditions, as well as physical, operational, legal, and regulatory constraints of the enterprise IT infrastructure”. Datta Ray [0131], “the security and business risk analysis engine (607) uses its inputs comprising of the relevant situational awareness and domain awareness (e.g., using various machine learning techniques [008])”.) and business operations data.   (Datta Ray [0035]-[0043], “to identify and synthesize appropriate security and control postures automatically … such continuous and multiply correlated information consists of data from various sources including, but not limited to: real-time operating conditions, as well as physical, operational, legal, and regulatory constraints of the enterprise business and operational processes; real-time operating conditions, as well as physical, operational, legal, and regulatory constraints of the enterprise IT infrastructure”. Datta Ray [0110], “including all business domains of the enterprise, and information system state. Datta Ray [0131], “the security and business risk analysis engine (607) uses its inputs comprising of the relevant situational awareness and domain awareness (e.g., using various machine learning techniques [008])”. Datta Ray [0136]-[0138], “related business components/attributes/elements”)
Regarding Claim 7: 
(Currently Amended) The system of claim 6, wherein the processor is further configured to determine an impact associated with a change required to resolve the incident report.  (Datta Ray [0169], “the information presented can take many forms, in addition to the security control measures taken by the publishing MCE, for example, graphical displays to show quantitative, geographical and temporal information at a glance, highlight MCE that need extra attention, to archive logs sorted and classified according to various specified criteria, provide summaries as needed to support the generation of various compliance reports, history of significant security events along with their actual and potential adverse impacts on business processes, and corresponding remedial actions to help minimize probability or impact of similar future events, and method of recovering or maintain business continuity”. EN: Figure 6 element 613 prioritized risk based on received information and Figure 14 element 1407, reporting)
Regarding Claim 8-9: (Canceled) 
Regarding Claim 10: 
Claim 10 is the method claim corresponding to the system claim 1 rejected above. Therefore, claim 10 is rejected under the same rational as claim 1. 
Regarding Claim 11: 
Claim 11 is the method claim corresponding to the system claim 2 rejected above. Therefore, claim 11 is rejected under the same rational as claim 2. 
Regarding Claim 12: (Canceled) 
Regarding Claim 13: 
Claim 13 is the method claim corresponding to the system claim 4 rejected above. Therefore, claim 13 is rejected under the same rational as claim 4. 
Regarding Claim 14: 
Claim 14 is the method claim corresponding to the system claim 5 rejected above. Therefore, claim 14 is rejected under the same rational as claim 5. 
Regarding Claim 15: 
Claim 15 is the method claim corresponding to the system claim 6 rejected above. Therefore, claim 15 is rejected under the same rational as claim 6. 
Regarding Claim 16: 
Claim 16 is the method claim corresponding to the system claim 7 rejected above. Therefore, claim 16 is rejected under the same rational as claim 7. 
Regarding Claim 17-20: (Canceled) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nadimpallit et al. US 2018/0247648: machine-learning digital assistants. 
Menahem et al. US 2018/0039914: machine learning techniques for providing enriched root causes based on machine-generated data. 
Srivastava et al. US 2018/0260760: automated ticket resolution. 
McEwen et al. US 9,542,259: Automated incident resolution system and method. 
Garay US 2018/0307756: Identifying resolutions based on recorded actions. 
Lang et al. US 2018/0069899: Method and system for policy management, testing, simulation, decentralization and analysis. 
Sejpal et al. US 2017/0243009: Device based automated threat detection and response. 
Timmerman et al. US 10,541,938: Integration of distributed data processing platform with one or more distinct platforms. 
Zimmermann et al. US 2018/0027006: System and method for securing an enterprise computing environment. 
Satish et al. US 2016/0164909: Learning based security threat containment. 
Lim US 2019/0098025: Autonomic incident triage prioritization by performance modifier and temporal decay parameters. 
Knopp et al. US 2018/0189913: Methods and systems for security tracking and generating alerts. 
Dell’Amico et al. US 10,341,377: Systems and methods for categorizing security incidents. 
Gilmore et al. US 2018/0020021: computerized system and method for providing cybersecurity detection and response functionality. 
Suer et al. US 2007/0294406: automated service level management system. 
Gupta, Chaitali, et al. "Astro: A predictive model for anomaly detection and feedback-based scheduling on Hadoop." 2014 IEEE International Conference on Big Data (Big Data). IEEE, 2014.
Han et al. US 10,616,268: anomaly detection method for the virtual machines in a cloud system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941.  The examiner can normally be reached on M-F 8 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        
/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623